Exhibit 10.5 ADVERTISING AGREEMENT This Advertising Agreement (this "Agreement") is made and entered into as of February 1, 2011 by and between Clear Channel Broadcasting, Inc., a Nevada corporation ("CCB") and Fresh Start Private a Nevada Corporation ("Fresh Start"). In consideration of the mutual representations and provisions made herein, the receipt and sufficiency of which are hereby acknowledged, the parties hereto agree as follows: Section 1. Responsibilities of the Parties. During the Term (as defined in Section 2), CCB shall execute those elements described in Exhibit A attached hereto (the "Advertising Elements") with respect to Fresh Start's medical procedures, as determined by the parties throughout the Term, and Fresh Start shall execute those elements described in Section 5 below (the "Counterparty Payment Terms and Conditions"). Section 2.Term. (a) Unless earlier terminated pursuant to the terms hereof, the term of this Agreement shall begin February 1, 2011 and terminate on January 31st, 2012 (coinciding with the termination of the designated Advertising Elements and Counterparty Payment Terms and Conditions) (the “Term”). (b) This Agreement may ONLY be terminated prior to the end of the Term as follows: (i) Immediately, by any party, if any of the counter parties makes a general assignment for the benefit of creditors, shall have been adjudicated bankrupt, shall have filed a voluntary petition for bankruptcy or for reorganization, or effectuated a plan or similar arrangement with creditors, shall have filed an answer to a creditor's petition or a petition is filed against it for an adjudication in a bankruptcy or reorganization, or if any of the counter parties shall have applied for or permitted the employment of a receiver or a trustee or a custodian for any of its property or assets; or (ii) By any party, if there is a material breach by any of the countcr parties under any provision of this Agreement and it or they has/have failed to cure the material breach within fifteen (15) days after being given written notice by the other party with regard to failure to execute the Advertising Elements, execute the Counterparty Payment Terms and Conditions as agreed to herein or any other material breach. (iii) Immediately by either party should there be a non-curable material breach by the other party during the Term. (iv) By CCB after an initial thirty (30) day Term; by CCB after the first six (6) months of the Term. (v) In the event that CCB Terminates the Agreement, CCB shall receive credit for any and all leads that Fresh Start receives relative to the medical procedures that it executes for a period of thirty (30) days after the airing of the last commercial (per the schedule provided by CCB). Additionally, CCB shall continue to receive payment for those leads that turn into paying clients until ninety (90) days past the airing of the last commercial per the schedule referred to above. CCB will not be entitled to any monetary benefit for any procedures that take place after that ninety (90) day period. Section 3.Exhibits and Rules of Construction, (a) Attached hereto and incorporated herein for all purposes are the following Exhibits: (i) Exhibit A: Advertising Elements (b) Express terms set forth in this Agreement may be modified by the express terms of an Exhibit attached hereto. In the event that the terms and conditions set forth in any Exhibit hereto contradict any term or provision of this Agreement, the terms and conditions of the Exhibit shall control. Section 4. CCB Responsibilities. In consideration tor the rcccipt of the payments (as provided in Section 5) and other good and valuable consideration, CCB agrees to provide the Advertising Elements (as defined in Exhibit A) in connection with this Agreement. Fresh Start shall have the right throughout the Term of this Agreement to receive timely performance statements from CCB relative to the execution of all elements stipulated in Exhibit A. In addition, CCB shall make reasonable business efforts to ensure that the Advertising Elements are executed in a first class manner and that all of the elements described in Exhibit A herein are delivered in a commercially reasonable fashion. Section 5.Counterparty Payment Terms and Conditions. (i)Fresh Start's Payment Obligations. In consideration for the Advertising Elements provided herein and for the benefits provided pursuant to Exhibit A, Fresh Start agrees to pay the Advertising fee as laid out below: Fresh Start shall remit to CCB a flat Three Thousand Dollars ($3,000) per procedure fee ("Fee") for all procedures executed by Fresh Start during the Term of this Agreement. If the Agreement is terminated for any reason, as stipulated in paragraph 2 (b) above, then Fresh Start shall be obligated to pay CCB the flat Fee for all procedures executed for a period of ninety (90) days after such termination. PAYMENT DUE DATES PAYMENT Due upon Contract execution $5,000 for CCB hardcosts and survey March 15, 2011 Calculated as $3,000 Fee per procedure executed by Fresh Start from the inception of this Agreement through January 31, 2012 (plus the ninety day termination period) * Payments shall continue to be due and payable to CCB on the 15th of each successive month through the Term of this Agreement, Fresh Start agrees to provide CCB with a monthly reconciliation (''Reconciliation") that shall document the number of procedures executed in each month of the Term, The Reconciliation shall be included with the monthly payment as stipulated above and shall thereby support the amount of such payment being made each month through the Term. (ii) Audit Rights. No more than twice in any consecutive 12 month period, CCB shall have the right to audit Fresh Start's books solely with respect to the calculation of the Fee during the preceding 3 month period only and not with respect to any other matter whatsoever, including, without limitation, with respect to any prior periods of time, any third parties, any other procedures, whether for purposes of comparison or otherwise. The records supporting any Fee calculation given hereunder may not be audited more than once. In the event CCB elects to conduct an audit, such audit shall be conducted by a reputable firm of certified public accountants experienced in medical accounting (the selection of which shall be subject to Fresh Start's reasonable approval). Any such audit shall take place, at CCB's sole cost and expense, upon not less than thirty (30) days' prior written notice to Fresh Start, during regular business hours at Fresh Start's offices where such books are kept and in such a manner as not to interfere with Fresh Start's normal business activities. No audit hereunder shall continue for more than ten (10) consecutive business days or fifteen (15) business days in its entirety and such accountants shall use their good faith best efforts to conclude such audit as quickly as possible without delay. A copy of all reports relating to any such audit shall be delivered to Fresh Start at the same time such reports are delivered to CCB. All information obtained and/or provided in connection with any audit shall be treated as strictly confidential and the auditors shall be required to enter into a confidentiality agreement if requested by Fresh Start. Within thirty (30) days following the conclusion of any audit hereunder, the auditors/accountants shall issue a provisional first report ("First Report") setting forth the findings of the audit. The parties shall then have ten (10) business days in which to respond in writing to the auditors/accountants setting forth their questions and/or objections to the First Report. There shall then be a l0-business-day meet and confer. In no way shall CCB's audit rights impact client confidentiality requirements under State or Federal Law. (ii) Payments. Fresh Start understands that it shall be liable for all Payments stipulated in this Agreement. Payments shall be made by wire transfer or by check made payable to "Clear Channel Broadcasting, Inc." and mailed to the following address: Clear Channel Worldwide, File #56107 (KFI AM), Los Angeles, CA 90074-6107, or by wire transfer to an account designated by CCB. Section 6. Intellectual Property Rights. (a) The concepts relative to the Advertising Elements, and all intellectual property rights associated therewith including, without limitation, all trademarks, logos, designs, printed material, recordings and other rights (the "Promotion Marks") (except to the extent any Promotion Marks include or relate to Fresh Start or its brand(s) (the "Fresh Start Marks"), are the sole and exclusive property of CCB. Except as otherwise expressly provided herein, Fresh Start shall not in any manner use the Promotion Marks for any purpose whatsoever including, without limitation, for promotional, advertising or marketing purposes, without the prior written consent of CCB. Notwithstanding the foregoing, nothing contained herein shall be construed as transferring any title or ownership interest in or to the Fresh Start Marks, all of which remain the exclusive property of Fresh Start or its affiliates or licensors, as the case may be. (b) During the Term, the parties hereto grant each other nonexclusive, royalty-free, non-assignable licenses for the sole and limited use of the trademarks set forth above or on Exhibit A (the "Proprietary Marks") in the parties' advertising and promotional activities relating to the Advertising Elements, as set forth herein. Prior to any use of the other party's Proprietary Marks, the party proposing to use the other party's Proprietary Marks shall seek the prior written consent of the party which owns the Proprietary Marks. Further consent shall not be required for uses of Proprietary Marks consistent with prior approved uses, provided there has been no modification to such use. The parties acknowledge that they have no interest in the other parties' Proprietary Marks, except as provided herein, and neither party will take any action or fail to take any action which could impair a party's rights to its respective Proprietary Marks. The licenses granted hereby shall terminate upon expiration or earlier termination of this Agreement. Section 7. Relationship. The relationship described herein applies only to the Advertising Elements as described herein, during the Term, and Fresh Start shall not have any rights with respect to any future Advertising Elements conducted by CCB except and to the extent of any future written agreement. Section 8. Promotion. CCB shall use radio, Internet, and/or other suitable mediums, or a combination thereof ("Media"), to promote the Advertising Elements as it determines appropriate; provided, that Fresh Start shall have the right to approve all promotions and advertisements. Upon approval by Fresh Start, CCB shall not make any changes or modifications to any such promotion or advertisement without the prior written consent of Fresh Start, with such consent not to be unreasonably withheld. Such approval shall be made in writing via email. Fresh Start acknowledges that CCB may use Media owned, controlled or contracted with or by CCB for the promotion of the Advertising Elements. Section 9. Relationship of the Parties. The parties are acting herein as independent contractors. Nothing herein contained will create or be construed as creating a partnership, joint venture and no party will have the authority to bind the other in any respect. Each party shall be solely responsible for all wages, income taxes, worker's compensation and any other requirements for all personnel it supplies pursuant to this Agreement. Sales taxes, if any, will be the responsibility of the purchaser of the goods or services. Section 10. Entire Agreement and Modification. The Agreement and the attached Exhibit contain the entire agreement between the parties relating to the subject matter hereof and all prior agreements relative hereto which are not contained herein are terminated. This Agreement may not be amended, revised, or terminated orally but only by a written instrument executed by the party against which enforcement of the amendment, revision, or termination is asserted. Section 11. Applicable Law. This Agreement will be governed by and construed according to the laws of the State of California. Section 12. Force Majeure. The failure of any party hereto to comply with the terms and conditions hereof because of an act of God, strike, labor troubles, war, fire, earthquake, act of public enemies, action of federal, state or local governmental authorities or for any reason beyond the reasonable control of such party, will not be deemed a breach of this Agreement. Section 13. Notices. All notices, requests, demands and other communications required or permitted under this Agreement shall be in writing (which shall include notice by facsimile transmission) and shall be deemed to have been duly made and received when personally served, or when delivered by Federal Express or a similar overnight courier service, expenses prepaid, or, if sent by facsimile communications equipment, delivered by such equipment, addressed as set forth herein: Fresh Start: Mr. Neil Muller Director Fresh Start 999 N. Tustin Ave. - Suite 16 Santa Ana, CA 92705 Fax: CCB:
